Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           The last sentence on most pages of the specification are missing material. Correction without introducing new matter is needed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0304651).
           Paragraph 38 of the reference discloses graft polymerization of 10-70 parts aromatic vinyl compound in the presence of a 20-80 parts alkyl acrylate core containing 0.01-1 part crosslinking monomer and 0.01 to 5 parts of emulsifier. Note paragraph 60 for addition of 1-20% SAN as in applicants thermoplastic “A”. Note paragraph 63 for core particle sizes of 150-500 nm. Note use of lauryl sulfate emulsifier (MW 288 g/mol) in the examples such as would result in applicants surfactant concentrations at about 0.02% emulsifier. Note paragraph 65 for aggregation of the graft latex using acid as in applicants step c. Note paragraph 62 for use of persulfate and allyl methacrylate crosslinker as in claims 19 and 25. Note polycarbonate addition in the abstract as in .

           Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0304651) ), cited and for the reasons set out above as evidenced by Krabbenburg et al. (US 20180346715).
           The primary reference is silent regarding surface resistivities. However, the secondary reference discloses that surface resistivities of plastics are typically in applicants range at paragraph 4 and hence those skilled in the art would assume that the resistivities of the primary reference material would also be in this range. While the primary reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures .

           Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0304651), cited and for the reasons set out above as evidenced by Watson et al. (US 20020172789).
           The primary reference is silent regarding surface resistivities. However, the secondary reference discloses that surface resitivities of plastics are typically in applicants range at paragraph 5 and hence those skilled in the art would assume that the resistivities of the primary reference material would also be in this range. While the primary reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0304651) in view of Wassmuth (US 4880875), cited by applicants.
           Applicants’ particle size distribution is not disclosed by the primary reference. However, Wassmuth (US 4880875) discloses such for use in thermoplastics to maximize impact strength and appearance at column 2, lines 55-65.It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use .

Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-3-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765